This pro se petition by a former enlisted marine, alleges that plaintiff was discharged on January 14, 1976, while he *794suffered from overweight and high blood pressure, unfairly, capriciously, unjustly, and illegally. He seeks back pay and reinstatement, to be placed in inactive reserve status as of the date he would have qualified, reimbursement of his medical expenses, and correction of his naval records.
Defendant moves for summary judgment and plaintiff makes no response. The grounds are laches, and the fact that plaintiff at the time of discharge had no entitlement to further service. His enlistment had expired and he had been serving on 6-month extensions. He was severely overweight, and the reason for not granting reenlistment or further extensions, was his inability to control his weight.
The ground of laches is sufficient since plaintiff sued only 2 days short of 6 years from the date of discharge. Brundage v. United States, 205 Ct.Cl. 502, 504 F.2d 1382 (1974), cert. denied, 421 U.S. 998 (1975). The record supplied by defendant shows no use of this long period in any sense for administrative relief. Defendant is not required to show prejudice when the delay is so long, and plaintiff makes no attempt to explain the delay or show lack of prejudice.
Accordingly, defendant’s motion for summary judgment is granted, and the petition is dismissed.